 1                                                               The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                                 NO. 2:17-MC-00035-RSL

11                             Plaintiff,                           (2:08-CR-0376-1)
12            vs.                                              Order Terminating
                                                               Garnishment Proceeding
13   KEVIN D. STEELE,
14            Defendant/Judgment Debtor,
15         and
16   FIDELITY INVESTMENT,
17                             Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).
23
            IT IS ORDERED that the garnishment is terminated and that Fidelity
24
25   Investment is relieved of further responsibility pursuant to this garnishment.

26   //

27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Kevin D. Steele and Fidelity Investment, USDC#: 2:17-MC-00035-              SEATTLE, WA 98101
     RSL/2:08-CR-0376-1) - 1                                                             PHONE: 206-553-7970
 1          Dated this 4th day of April, 2019.
 2
 3                                     A
                                       JUDGE ROBERT S. LASNIK
 4                                     UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. Kevin D. Steele and Fidelity Investment, USDC#: 2:17-MC-00035-           SEATTLE, WA 98101
     RSL/2:08-CR-0376-1) - 2                                                          PHONE: 206-553-7970
